Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 12/22/2020. This Action is made FINAL.
Claims 5 and 14 were canceled.
Claims 1-4, 6-13, and 15-19 are pending for examination.

Previous Claim Objections
Claim 9 was previously objected to due to typographical error. In response to applicant's amendment, the objections have been withdrawn.

Previous Claim Rejections - 35 USC § 112
Claims 1-19 were previously rejected under 35 U.S.C. 112(b). In response to applicant's amendment, the 35 U.S.C. 112(b) rejections of claims 1-4, 6-13, and 15-19 have been withdrawn.

Previous Claim Rejections - 35 USC § 101
Claims 1-19 were previously rejected under 35 U.S.C. 101. In response to applicant's amendment, the 35 U.S.C. 101 rejections of claims 1-4, 6-13, and 15-19 have been withdrawn.

Response to Arguments
Claims 3 and 13 were previously rejected under 35 U.S.C. 112(d). Applicant's argument regarding the 35 U.S.C. 112(d) rejections of claims 3 and 13 was found to be persuasive, and as a result this rejection of claims 3 and 13 has been withdrawn.
With regards to claims 1-3, 7, 9-13, and 16-19 rejected under 35 U.S.C. 102 and claims 6, 8, and 15 rejected under 35 U.S.C. 103, applicant presented the argument: 
“The Office rejected claims 1, 11, and 19 under § 102 as allegedly anticipated by Dean. However, Dean fails to teach or suggest the recitations of claim 1, including: 
determining a planned acceleration of a vehicle and a predicted acceleration of a target; 
adjusting a threshold based on a difference between the actual acceleration of the target and the predicted acceleration, wherein the threshold is in part defined based on a type of the object; 
upon determining that an actual acceleration of the target differs from the predicted acceleration, revising the planned acceleration of the vehicle based on the actual acceleration of the target and the adjusted threshold; and 
actuating a vehicle actuator based on the revised planned acceleration. 
Dean is directed to enhanced autonomous operations of a motorized mobile system (Abstract). The Office alleged that Dean's validation region 1708 (Dean, at 1 0265) discloses a "threshold," as recited in now-canceled claim 5. Dean at most discloses adjusting the threshold (Dean, at 1 0265), but fails to teach or suggest "adjusting a threshold based on a difference between the actual acceleration of the target and the predicted acceleration, wherein the threshold is in part defined based on a type of the object," as recited in the proposed amendments of independent claim 1. Support for the proposed amendments can be found throughout the application as filed, e.g., 1 55. 
The rejections of claims 1, 11, and 19 should be withdrawn at least for these reasons. Further, dependent claims 2-4, 6-10, 12, and 15-18 are patentable over the references at least by reason of their dependence from independent claims 1 and 11. Therefore, it is believed that all rejections should be withdrawn.”
Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.

Claim Objections
Claims 3 and 13 still include the term predicted optimal acceleration even though the word optimal has been removed from the term in the independent claims. Will assume the intent was to remove the word optimal from the term predicted optimal acceleration in dependent claims 3 and 13. Appropriate action is required.
Claim 7 is still dependent on claim 5 which is now a canceled claim. Will assume that Claim 7 was intended to be dependent on claim 1.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3, 7, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190049968 A1) in view of Egnor et al. (US 20200117206 A1).
Dean et al. was cited in previous Office Action.
Regarding claim 1, Dean et al. teaches a method comprising: determining a planned acceleration of a vehicle (page 12, para. [0179]) and a predicted acceleration of a target (page 4, para. [0043], where an acceleration vector is included in state, page 57, para. [0564]); adjusting a threshold based on a (page 24, para. [0265] “the size of the validation region 1708 can be the predicted uncertainty estimate, which in this example represents the amount of potential uncertainty (error) in the predicted state estimate” the validation region reads on a threshold as the validation region establishes a boundary for rejection/consideration); upon determining that an actual acceleration of the target differs from the predicted acceleration (page 3, para. [0040]), revising the planned acceleration of the vehicle based on the actual acceleration of the target (page 12, para. [0176]) and the adjusted threshold (page 24, para. [0265] where module STF that defines the validation region, “Sensor Track Fusion aka STF”, communicates information that after progression through several other modules is used by the module that adjusts the planned acceleration, “Drive Path Manager aka DPM” Fig 5, 500, 527, 528, 529); and actuating a vehicle actuator based on the revised planned acceleration (“Drive Path Manager aka DPM” Fig 5 label 500 is part of the “Situational Awareness Controller” Fig 4 and 5 label 302, which communicates with “Motor Controller” Fig 5 label 351. Para [0385] “STF 500 may determine a state which causes the S-MMS controller 110B to send, or modify, one or more control signals which cause one or more motor controllers 351 and/or an HMI 352 to take one or more actions based on the received one or more control signals.”).
However, Dean et al. does not teach wherein the threshold is in part defined based on a type of the object.
Egnor et al. does teach wherein the threshold is in part defined based on a type of the object. (para [0045], “the maximum deviation threshold may be determined in real time based on various factors relating to the type of situation in which the vehicle is currently in such as an amount of headroom available, a type of the object in front of the vehicle (there would be greater risk for more vulnerable road users like pedestrians and bicyclists, so the vehicle should be more conservative about its position), the relative velocity of objects in front of the vehicle (there would be greater jerk if the vehicle needed to actively stop for objects as opposed to if the vehicle were following objects at the same speed), etc.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean to incorporate the teachings of Egnor to have the threshold be in part defined based on a type of the object because having the threshold be defined based on the type of object allows for a more conservative threshold to be used when potential unpredictability and accident severity is higher due to the type of object (“For instance, the maximum deviation threshold may be smaller distance or time if the object in front of the vehicle is a bicyclist and a greater distance or time if the object in front of the vehicle is another vehicle, as a collision with a bicyclist is likely to be more severe than a collision with another vehicle and because the behavior of bicyclists is more unpredictable than the behavior of other vehicles.”)
Regarding claim 2, Dean et al. in view of Egnor et al. teaches the method of claim 1. Dean et al. further teaches wherein the target is a pedestrian (Fig. 7, 752) or a second vehicle (Fig. 7, 753).
Regarding claim 3, Dean et al. in view of Egnor et al. teaches the method of claim 1. Dean et al. further teaches wherein the planned acceleration and predicted acceleration each include at least one of a direction and a physical magnitude (page 57, para. [0564]).
Regarding claim 7, Claim 5 is a canceled claim. Will assume that claim 7 is dependent on claim 1 which Dean et al. in view of Egnor et al. teaches. Dean et al. further teaches wherein the threshold is a circle centered at a reference point of the target with a specified safety radius (page 24, para. [0265] “size of the validation region designated as surrounding the center of the validation region e.g. in a radius from the center resulting in a circular area”).
Regarding claim 9, Dean et al. in view of Egnor et al. teaches the method of claim 1. Dean et al. further teaches wherein revising the planned acceleration further include determining an acceleration (page 19, para. [0223]).
Regarding claim 10, Dean et al. in view of Egnor et al. teaches the method of claim 1. Dean et al. further teaches further comprising: detecting a second target; predicting a second target acceleration; and based on (i) the actual acceleration of the target relative to the predicted target acceleration, (ii) a second target actual acceleration relative to the predicted second target acceleration, (iii) a threshold around the target, and (iv) a second threshold around the second target, adjusting the planned acceleration (page 19, para. [0221])


Regarding claim 11, Regarding claim 1, Dean et al. teaches A system, comprising a processor and a memory, the memory storing instructions executable by the processor (page 7, para. [0138]) to: determine a planned acceleration of a vehicle (page 12, para. [0179]) and a predicted acceleration of a target (page 4, para. [0043], where an acceleration vector is included in state, page 57, para. [0564]); adjust a threshold based on a difference between the actual acceleration of the target and the predicted acceleration (page 24, para. [0265] “the size of the validation region 1708 can be the predicted uncertainty estimate, which in this example represents the amount of potential uncertainty (error) in the predicted state estimate” the validation region reads on a threshold as the validation region establishes a boundary for rejection/consideration); upon determining that an actual acceleration of the target differs from the predicted acceleration (page 3, para. [0040]), revise the planned acceleration of the vehicle based on the actual acceleration of the target (page 12, para. [0176]) and the adjusted threshold (page 24, para. [0265] where module STF that defines the validation region, “Sensor Track Fusion aka STF”, communicates information that after progression through several other modules is used by the module that adjusts the planned acceleration, “Drive Path Manager aka DPM” Fig 5, 500, 527, 528, 529); and actuating a vehicle actuator based on the revised planned acceleration (“Drive Path Manager aka DPM” Fig 5 label 500 is part of the “Situational Awareness Controller” Fig 4 and 5 label 302, which communicates with “Motor Controller” Fig 5 label 351. Para [0385] “STF 500 may determine a state which causes the S-MMS controller 110B to send, or modify, one or more control signals which cause one or more motor controllers 351 and/or an HMI 352 to take one or more actions based on the received one or more control signals.”).
However, Dean et al. does not teach wherein the threshold is in part defined based on a type of the object.
Egnor et al. does teach wherein the threshold is in part defined based on a type of the object. (para [0045], “the maximum deviation threshold may be determined in real time based on various factors relating to the type of situation in which the vehicle is currently in such as an amount of headroom available, a type of the object in front of the vehicle (there would be greater risk for more vulnerable road users like pedestrians and bicyclists, so the vehicle should be more conservative about its position), the relative velocity of objects in front of the vehicle (there would be greater jerk if the vehicle needed to actively stop for objects as opposed to if the vehicle were following objects at the same speed), etc.”).
Regarding claim 12, Dean et al. in view of Egnor et al. teaches the system of claim 11. Dean et al. further teaches, wherein the target is a pedestrian (Fig. 7, 752) or a second vehicle (Fig. 7, 753).
Regarding claim 13, Dean et al. in view of Egnor et al. teaches the method of claim 11. Dean et al. further teaches wherein the planned acceleration and predicted acceleration each include at least one of a direction and a physical magnitude (page 57, para. [0564]).
Regarding claim 16, Dean et al. in view of Egnor et al. teaches the system of claim 11. Dean et al. further teaches wherein the threshold is a circle centered at a reference point of the target with a (page 24, para. [0265] “size of the validation region designated as surrounding the center of the validation region e.g. in a radius from the center resulting in a circular area”).
Regarding claim 17, Dean et al. in view of Egnor et al. teaches the system of claim 11. Dean et al. further teaches wherein the instructions to revise the planned acceleration further include instructions to determine a difference between the actual acceleration of the target and the predicted acceleration (page 19, para. [0223]).
Regarding claim 18, Dean et al. in view of Egnor et al. teaches the system of claim 11. Dean et al. further teaches wherein the instructions include further instructions to: detect a second target; predict a second target acceleration; and based on (i) the actual acceleration of the target relative to the predicted target acceleration, (ii) a second target actual acceleration relative to the predicted second target acceleration, (iii) a threshold around the target, and (iv) a second threshold around the second target, adjusting the planned acceleration (page 19, para. [0221]).


Regarding claim 19, Dean et al. teaches a system comprising: means for determining a planned acceleration of a vehicle (page 12, para. [0179]) and a predicted acceleration of a target (page 4, para. [0043], where an acceleration vector is included in state, page 57, para. [0564]); means for adjusting a threshold based on a difference between the actual acceleration of the target and the predicted acceleration (page 24, para. [0265] “the size of the validation region 1708 can be the predicted uncertainty estimate, which in this example represents the amount of potential uncertainty (error) in the predicted state estimate” the validation region reads on a threshold as the validation region establishes a boundary for rejection/consideration); means for revising the planned acceleration of the vehicle based on the actual acceleration of the target (page 12, para. [0176]) upon determining that an actual acceleration of the target differs from the predicted acceleration (page 3, para. [0040]) and the (page 24, para. [0265] where module STF that defines the validation region, “Sensor Track Fusion aka STF”, communicates information that after progression through several other modules is used by the module that adjusts the planned acceleration, “Drive Path Manager aka DPM” Fig 5, 500, 527, 528, 529); and means for actuating a vehicle actuator based on the revised planned acceleration (“Drive Path Manager aka DPM” Fig 5 label 500 is part of the “Situational Awareness Controller” Fig 4 and 5 label 302, which communicates with “Motor Controller” Fig 5 label 351. Para [0385] “STF 500 may determine a state which causes the S-MMS controller 110B to send, or modify, one or more control signals which cause one or more motor controllers 351 and/or an HMI 352 to take one or more actions based on the received one or more control signals.”).
However, Dean et al. does not teach wherein the threshold is in part defined based on a type of the object.
Egnor et al. does teach wherein the threshold is in part defined based on a type of the object. (para [0045], “the maximum deviation threshold may be determined in real time based on various factors relating to the type of situation in which the vehicle is currently in such as an amount of headroom available, a type of the object in front of the vehicle (there would be greater risk for more vulnerable road users like pedestrians and bicyclists, so the vehicle should be more conservative about its position), the relative velocity of objects in front of the vehicle (there would be greater jerk if the vehicle needed to actively stop for objects as opposed to if the vehicle were following objects at the same speed), etc.”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. in view of Egnor et al. and in further view of Kobilarov et al. (US 10671076 B1). 
Kobilarov et al. was cited in previous Office Action.
Regarding claim 4, Dean et al. in view of Egnor et al. teaches all the limitations of claim 1. However Dean et al. in view of Egnor et al. does not teach determining the planned acceleration and the predicted optimal acceleration is satisfying one or more specified rules. 
Kovilarov et al. teaches determining the planned acceleration (abstract, “Techniques for generating trajectories for autonomous vehicles”, where Dean et al. already teaches an acceleration can be used to determine a route/trajectory) and the predicted optimal acceleration is based on the target satisfying one or more specified rules (abstract, “For a particular dynamic object, which can represent a third-party vehicle, predictive trajectories can be generated to represent possible trajectories based on available options and rules of the road”) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. in view of Egnor et al. to incorporate the teachings of Kovilarov et al. to have determining the planned acceleration and the predicted optimal acceleration be based on the target satisfying one or more specified rules, e.g. following rules of the road, for the reason that “trajectories can be rejected, or evaluated with respect to other costs and constraints to select the highest performing trajectory” as stated by Kovilarov et al. where “constraint(s) can include cost(s), comfort, safety, rules of the road, etc.” as stated by Kovilarov et al.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. in view of Egnor et al. and in further view of Fukumoto (US 2018/0364787 A1).
Fukumoto was cited in previous Office Action.
Regarding claim 6 and 15, Dean et al. in view of Egnor et al. teaches all the limitations of claims 1 and 11. However, Dean et al. in view of Egnor et al. does not teach determining a norm of the difference between the actual acceleration of the target and the predicted optimal acceleration; applying a filter to 
Fukumoto teaches determining a norm of the difference between two accelerations; applying a filter to the norm to obtain a filtered norm, the filter having a first time constant in an increasing direction and a second time constant, greater than the first time constant, in a decreasing direction (page 6, para. [0073], “calculates an acceleration vector in a three-dimensional space using the sensing data of the acceleration sensor, and calculates a norm of the difference between the vector and a vector obtained by previous sampling. Thereafter, for the calculated norm, frequencies not included in a frequency domain that may be recognized as a motion of the user are removed by a band-pass filter”).
Dean et al. teaches the two accelerations to be a predicted and actual acceleration as stated previously (page 19, para. [0223]). Dean et al. further suggests the use of a scaled value for the adjusted threshold (page 24, para [0265]). Fukomoto taught the use of data processing techniques, stated above, for use with two acceleration values. As a result of the combination of these references, it follows that the teachings of Fukomoto would naturally apply to the two accelerations taught in Dean et al. and thus would result in the teaching of determining the adjusted threshold to be a scaled value of the filtered norm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. in view of Egnor et al. to incorporate the teachings of Fukumoto, as stated above, as using a norm allows for converting a vector to a scalar and using a band-pass filter on the norm to attenuate unwanted frequencies. These are well known benefits of utilizing these data processing techniques. In other words, they are predictable results.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. in view of Egnor et al. and in further view of Xu et al. (US 2017/0372618 A1).
Xu et al. was cited in previous Office Action.
Regarding claim 8, Dean et al. in view of Egnor et al. teaches all the limitations of claims 1. However, Dean et al. in view of Egnor et al. does not teach the threshold further includes a second circle centered along a longitudinal axis of the target.  
Xu et al. teaches the threshold further includes a second circle centered along a longitudinal axis of the target (page 12, para. [0114]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean et al. in view of Egnor et al. to incorporate the teachings of Xu et al. as the use of two circles instead of one is simply modifying shape and Dean et al. already discloses that a validation region, synonymous with threshold, can be defined by a variety of different shapes (page 24, para. [0265]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEORGE MATTA/Examiner, Art Unit 3668